DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1 and 3-20 of the amended claim set received 10/14/2021 are pending.  Claim 2 has been canceled.

Election/Restrictions
Claims 1 and 3-13 are allowable. The restriction requirement as set forth in the Office action mailed on 12/15/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn.  Claims 8-9 and 12-13 are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. However, claims 14-20, directed to a non-elected process remain withdrawn from consideration because the claims do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

This application is in condition for allowance except for the presence of claims 14-20 are directed to a process non-elected without traverse.  Accordingly, claims 14-20 are cancelled.
In regards the canceled process claims, MPEP 821.04 states that, “In order to retain the right to rejoinder, applicant is advised that the claims to the nonelected invention(s) should be amended during prosecution to require the limitations of the elected invention. Failure to do so may result in a loss of the right to rejoinder.”  It is noted that the process of claims 14-20 have not been amended to require the limitations of any of allowable claims 1 and 3-13.  MPEP 821.02 states, “When applicant has not retained the right to petition the restriction requirement and the application is otherwise ready for allowance, the claims to the nonelected invention, except for claims directed to nonelected species and nonelected inventions eligible for rejoinder, may be canceled by an examiner’s amendment, and the application passed to issue.”  In the instant case, by the withdrawal of claims 14-20 without traverse, applicant has not retained the right to petition.  MPEP 821.02 further states, “that even if an election was made without traverse, claims directed to nonelected species and nonelected inventions that are eligible for rejoinder should be rejoined; if not rejoined, such claims may only be cancelled by examiner’s amendment when the cancellation is expressly authorized by applicant.”  In the instant case, the nonelected invention, process claims 14-20, are not eligible for rejoinder because the claims have not been amended during prosecution to 
Examiner attempted numerous times to contact the attorney of record Jeong Hyun Ju and discuss the state of the withdrawn claims on 10/21 and 10/22/2020 at the provided phone number 703.992.8118 and phone number 202.787.5887, found at the associated law firm’s (Harvest IP Law) website.  Nobody answered the phone and neither number provides an opportunity to leave a voicemail message.  Examiner also attempted to reach the attorney at the email found on the law firm’s website, jju@harvestiplaw.com, but the email was rejected with a message that the website domain does not exist.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim Amendment
Claims 8-9 and 12-13 are rejoined.
Claims 14-20 are canceled.

Allowable Subject Matter
Claims 1 and 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or provide a reasonable combination to teach the following in combination with the independent claim limitations:
Regarding Claims 1 and 3, “wherein the first inlet is connected to a first connection line through which the first fluid is delivered to the fluid accelerator, and a first refrigerant supply unit is installed to the first connection line to inject a refrigerant for cooling the first fluid into the first connection line.”
Claims 4-13 are allowable at least by basis on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                                                    Primary Examiner, Art Unit 3741                                                                                                                    Examiner, Art Unit 3741